Citation Nr: 1502545	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-14 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1979 to February 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the appellant's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.

In a November 2014 informal hearing presentation, the Veteran's representative alleges clear and unmistakable error (CUE) because the RO did not fully develop the Veteran's claim for service connection for a head injury or rate all related conditions.  The Board notes that the Veteran must plead a CUE claim with sufficient particularity before the entity that issued the decision in contention.  The representative has not done so in the informal hearing presentation.


REMAND

The Board's review of the record reveals that further development is warranted before the claim on appeal is decided.

In an April 2009 VA Form 21-8949, Application for Increased Compensation Based on Unemployability, the Veteran reported that he was unable to work since he separated from military service in 1981 due to a leaking vessel in his head.

In June 2009, the Veteran reported that his service-connected head injury caused hypertension and renal failure, which rendered him unable to secure or follow substantially gainful employment.

The record reflects that service connection for hypertension and renal failure was denied in an unappealed rating decision issued in May 2004.  In a January 2010 deferred rating decision, the RO noted that the issues of entitlement to service connection for hypertension and renal failure, to include as secondary to hypertension, were raised by the record.  In March 2010, a private physician reported that the Veteran's renal failure is secondary to hypertension.  In March 2010, the RO denied reopening of the claim for service connection for renal failure; however, it has not adjudicated the claim to reopen a claim for service connection for hypertension.  Since the Veteran is claiming to be unemployable due to renal failure and the evidence indicates that his renal failure is due to hypertension, the hypertension claim must be developed and adjudicated before the Board decides the TDIU issue on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a 'significant impact' upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

As the case must be remanded, efforts should be made to obtain all outstanding records pertinent to the issue on appeal, including VA treatment records for the period from December 2009 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide all required notice in response to the claim to reopen a claim for service connection for hypertension.

2. The RO or the AMC also should undertake any other indicated development with respect to the hypertension claim.

3. Then, the RO or the AMC should adjudicate the issue of whether new and material evidence has been presented to reopen a claim for service connection for hypertension, and if so whether the claim should be granted.  It also should inform the Veteran of his appellate rights with respect to the decision.

4. If service connection is granted for hypertension, the RO or the AMC should adjudicate the issue of entitlement to service connection for renal failure as secondary to hypertension and inform the Veteran of his appellate rights with respect to the decision.

5. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's TDIU claim, to include VA Medical Center treatment records for the period from December 2009 to the present.

6. The RO or the AMC also should undertake any other development it determines to be warranted.

7. Then, the RO or the AMC should readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







